NUMBER  13-06-00502-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG


IN RE FRANK D. CHISHOLM, RELATOR


On Petition for Writ of Mandamus


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Castillo
Memorandum Opinion by Justice Hinojosa
	Relator, Frank D. Chisholm, an inmate presently incarcerated at the Pack Unit of the
Texas Department of Criminal Justice-Institutional Division at Navasota, Texas, has filed
a petition for a writ of mandamus asking this Court to compel the District Clerk of Calhoun
County to serve him with Indictment No. 2002-08-5801.  We conclude, however, that we
do not have jurisdiction to mandamus a district clerk.  See Tex. Gov't Code Ann. §
22.221(b) (Vernon 2004) (governing the scope of the mandamus power of a court of
appeals); In re Washington, 7 S.W.3d 181, 182 (Tex. App.-Houston [1st Dist.] 1999, orig.
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998, orig.
proceeding) (court of appeals has no jurisdiction to issue a writ of mandamus against a
district clerk unless such is necessary to enforce its jurisdiction); see also Tex. Gov't Code
Ann. § 24.011 (Vernon 2004) (governing the scope of the mandamus power of a district
court).
	Accordingly, we dismiss relator's petition for want of jurisdiction. 

							FEDERICO G. HINOJOSA
							Justice

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed this
the 15th day of September, 2006.